       Case 1:21-cr-00378-JFK Document 6 Filed 06/03/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                               -   -    -   X


UNITED STATES OF AMERICA

     - v. -                                                      SEALED INDICTMENT

APOSTOLOS TROVIAS ,                                              21 Cr .
     a/k/a "The Bull ,"

                          Defendant .

                                          -    -   -    -   X
                                                                        CRIM 378
                                         COUNT ONE
                                    (Securities Fraud)

      The Grand Jury charges :

                      Overview of the Fraudulent Scheme

      1.      Since     at    least   in or            about    De cember    2016 ,    APOSTOLOS

TROVIAS ,     the defendant ,       who identifies himself by the pseudonym

"T he Bull ," or similar variations , such as "dabull" or " geobull ,"

has used websites on the Dark Web and encrypted messaging services

to   solicit and sell           confidential ,              non-public      information about

publicly       traded        companies        (" Inside         Information " )       to   enrich

himself . TROVIAS ' s scheme consisted of multiple related efforts to

obtain and monetize confidential nonpublic business information ,                                   ~

including      ( 1) the      sale   of misappropriated               stock     tips    based on

confidential customer trading information ;                          ( 2)   the sale of pre-

release earnings reports and deal information misappropriated from

public ly-traded companies ;             and       (3) the attempted creat i on of an
          Case 1:21-cr-00378-JFK Document 6 Filed 06/03/21 Page 2 of 10




online      marketplace     to   connect ,       for    a    commission ,     individuals

misappropriating Inside I nformation to individuals willing to pay

for and trade on Inside Information .

       2.     As part of this scheme , APOSTOLOS TROVIAS ,                    a / k/a "The

Bull ,"     the   defendant ,     sold    Inside            Information     relating    to

securities of issuers with a class of securities registered under

Section 12 of the Securities Exchange Act of 1934 and that were

required to file          reports under Section 15 ( d)            of the Securities

Exchange Act of 1934 .

                                   The Dark Web

       3.     The Dark Web refers to websites that are not indexed by

conventional search engines and to which access may be restricted

to those using specific anonymizing browsers or computer settings .

       4.     At various     times during the time periods relevant to

this   Indictment ,      AlphaBay Market          ( "AlphaBay" )    and Dream Market

were online marketplaces that enabled users to buy and sell illegal

goods ,     i ncluding    controlled     substances ,         stolen   and    fraudulent

identification documents and access devices ,                      counterfeit goods ,

malware     and   other    computer    hacking         tools ,   firearms ,    and   toxic

chemicals . AlphaBay and Dream Market also allowed users to buy and

sell i l legal services , such as money laundering . AlphaBay operated

from in or about 2014 until in or about July 2017 . Dream Market

operated from in or about 2013 until in or about April 2019 .
                                             2
         Case 1:21-cr-00378-JFK Document 6 Filed 06/03/21 Page 3 of 10




              TROVIAS Sold Inside Information Through AlphaBay

        5.        Between in or about December 2016 ,               wh en he registered

for   the site ,       and in or about July 2017 ,               when AlphaBay ceased

operations ,        APOSTOLOS TROVIAS ,          a/k/a "The Bull ," the defendant ,

offered for sale ,          in ,   among other places ,         the "Fraud > Other>

Other " category on AlphaBay ,               stock t ips that were based on non -

public       inside   information about              certain securities        issuers   and

which could be purchased individually , on a weekly basis , or on a

monthly basis for prices ranging from approximately $29 . 95 per tip

to approximately $329 . 95 for a monthly subscription for tips based

on non - public inside information .

        6.        Between   in     or    about       December   2016 ,   when    APOSTOLOS

TROVIAS , a/k/a "The Bull ," the defendant , registered his account ,

and in or about July 2017 , when AlphaBay ceased operations , TROVIAS

completed the sale of dozens                  of individual tips ,         approximately

three weekly plans , and approximately three monthly plans ,                         for a

total        of   approximately         45   transactions       through    the    AlphaBay

marketplace .

        7.        Also in or about 2017 ,             APOSTOLOS TROVIAS ,       a/k/a " The

Bull ," the defendant , offered for sale and did sell , among other

confidential information belonging to various securities issuers ,

for   approximately         $5 , 000     in Bitcoin ,      at   least    one   pre-release

earnings report misappropriated from a publicly- traded company .
                                                 3
       Case 1:21-cr-00378-JFK Document 6 Filed 06/03/21 Page 4 of 10




        TROVIAS Sold Inside Information Through Dream Market

      8.      Beginning at least in or about 2017 , APOSTOLOS TROVIAS ,

a/k/a "The Bull , " the defendant, offered for sale on Dream Market ,

in among other places , a post entitled "Hedge Fund Insider I Stock

Trading Tips$ Promo Pr , " stock tips that were based on non - public

inside information about certain securities issuers . Through Dream

Market ,     as with his sa les on AlphaBay ,           TROVIAS offered for sale

and   did     sell    numerous      stock   tips   based      on    non - public     inside

information ,        which could be purchased individually ,                   on a weekly

basis , or on a monthly basis .

        TROVIAS Sold Inside Information Directly to Purchasers in
                           Exchange for Bitcoin

      9.      At     various   times    between    in    or   about       June    201 7   and

February 2020, APOSTOLOS TROVIAS, a/k/a "The Bull , " the defendant,

sold Inside Information directly to purchasers ,                         using encrypted

messaging and email services to communicate about the sale , rather

than exclusively through the marketplace features of the Dark Web

forums .

      10 .    In     communications     with    two     separate         law    enforcement

agents acting undercover , APOSTOLOS TROVIAS , a/k/a "The Bull ," the

defendant ,        insisted    on   receiving      payments        for    his     tips    and

information in the form of Bitcoin . In part , TROVIAS insisted on




                                            4
         Case 1:21-cr-00378-JFK Document 6 Filed 06/03/21 Page 5 of 10




payments in Bitcoin to conceal his identity and out of recognition

that his conduct was illegal.

      11.     APOSTOLOS     TROVIAS ,     a/k/a        "The   Bull ,u    the    defendant ,

arranged for , and conducted , financial transactions to conceal his

identity .     For   example ,      on    approximately          seventeen        occasions

between in or about May 2018 and February 2020 , a law enforcement

agent acting undercover ("UC - lu) transferred Bitcoin to blockchain

addresses      specified     by   TROVIAS         to   purchase     TROVIAS ' s     offered

Inside      Information .    From    those        initial       blockchain      addresses ,

TROVIAS subsequently transferred and caused the transfer of the

Bitcoin sums from UC - 1 to various other blockchain addresses . On

multiple occasions ,        after at least one subsequent transfer ,                     but

often after two or more subsequent transfers , TROVIAS transferred

and caused the transfer of the Bitcoin sums from UC - 1 to Bitcoin

wallets and digital currency management services .

      12.     Using a debit card linked to one of the Bitcoin wallets ,

APOSTOLOS      TROVIAS ,    a/k/a    " the    Bull ,u     the     defendant ,      enriched

himself by spending the Bitcoin sums from UC - 1 on ,                          among other

things , travel, entertainment , and lodging.

            TROVIAS Planned and Developed an Auction Site for
                   Misappropriated Inside Information

      13.     In or about 2020 , APOSTOLOS TROVIAS , a/k/a "The Bull , u

the   defendant ,    took    steps       to   design      and    build    a    website    to


                                              5
         Case 1:21-cr-00378-JFK Document 6 Filed 06/03/21 Page 6 of 10




facilitate         the        purchase        and       sale      of       material ,            non - public

information           for    use   in     stock trading              (the    " Inside        Information

Auction       Site " ) .     TROVIAS      planned to           use     the    Inside         Information

Auction Site to enrich himself by charging membership fees                                                  and

commissions from individuals using the Inside Information Auction

Site to engage in the unlawful trade of Inside Information .

                                    Statutory Allegations

        14.     From at        least      in or     about         December        2016 ,         up    to   and

including        at    least       in    or   about      August        2020 ,      in    the          Southern

District of New York and elsewhere , APOSTOLOS TROVIAS, a/k/a "The

Bull ," the defendant ,                 knowingly and intentionally executed,                               and

attempted to execute , a scheme and artifice to (a) defraud persons

in   connection             with   securities         of     an    issuer         with       a    class      of

securities registered under Section 12 of the Securities Exchange

Act of 1934 and that was required to file reports under Section

15(d) of the Securities Exchange Act of 1934 , and (b) obtain , by

means    of     false        and   fraudulent       pretenses ,             representations,                and

promises , money and property in connection with the purchase and

sale    of     securities          of    an   issuer        with       a    class       of       securities

registered under Section 12 of the Securities Exchange Act of 1934

and that was required to file reports under Section 15(d) of the

Securities Exchange Act of 1934 ,                          to wit ,        TROVIAS defrauded and

attempted        to     defraud          securities         issuers          by    misappropriating
                                                    6
         Case 1:21-cr-00378-JFK Document 6 Filed 06/03/21 Page 7 of 10




confidential business information which he then converted to his

own use by se lli ng          it on the   Dark Web and elsewhere with the

intention that others would trade on it .

          (Tit l e 18 , United States Code , Sections 1348 , and 2 . )

                                     COUNT TWO
                          (Concealment Money Laundering}

        The Grand Jury further charges :

        15 .   Paragraphs 1 through 14 of Count One of this Indictment

are repeated and incorporated by reference as though fully set

forth herein .

        16 .   From at least in or about May 2018 to at least in or

about     February 2020 ,      in the Southern District of New York and

elsewhere ,     APOSTOLOS TROVIAS ,       a/k/ a   " The Bull ,"       the defendant ,

knowing        that     the   property    invo l ved     in      certain    financial

transactions          represented the proceeds of some form of unlawful

activity ,      did     knowingly   conduct   and      attempt    to    conduct   such

financ i al transactions , to wit transferring Bitcoin sums from one

blockchain address to another , which in fact involved the proceeds

of specified un l awful activity , to wit a scheme to defraud others

in connection with securities as charged in Count One ,                        knowing

that the transactions were designed in whole and in part to conceal

and disguise , the nature , location , source , ownership , and control



                                          7
         Case 1:21-cr-00378-JFK Document 6 Filed 06/03/21 Page 8 of 10




of the proceeds of the specified unlawful activity .

 (Title 18 , United States Code , Section 1956(a) (1) (B) (i) and 2 . )

                             FORFEITURE ALLEGATIONS

     17 .    As a result of committing the offense alleged in Count

One of this Indictment, APOSTOLOS TROVIAS , a/k/a "The Bull ," the

defendant , shall forfeit to the United States , pursuant to Title

18 , United States Code , Section 981 (a) (1) (C) and Title 28 , United

States    Code ,   Section    2461 (c),   any   and   all   property ,   real   and

personal ,   that constitutes or is derived from proceeds traceable

to the commission of said offenses,             including but not limited to

a sum of money in United States currency representing the amount

of proceeds traceable to the commission of said offenses.

     18 .    As a result of committing the offense alleged in Count

Two of this Indictment , APOSTOLOS TROVIAS, a/k/a "The Bull," the

defendant , shall forfeit to the United States , pursuant to Title

18 , United States Code, Section 982(a) (1) , any and all property,

real and personal , involved in said offense , or any property

traceable to such property , including but not limited to a sum

of money in United States currency representing the amount of

property involved in said offense .




                                          8
      Case 1:21-cr-00378-JFK Document 6 Filed 06/03/21 Page 9 of 10




                         Substitute Asset Provision

     19 .   If any of the above described forfeitable property, as

a result of any act or omission of the defendant :

            a.    cannot    be     located       upon    the    exercise    of      due

                  diligence ;

            b.    has been transferred or sold to , or deposited with ,

                  a third person;

            c.    has    been    placed   beyond      the    jurisdiction      of   the

                  Court ;

            d.    has been substantially diminished in value ; or

            e.    has    been    commingled       with      other   property     which

                  cannot be subdivided without difficulty ;

it is the intent of the United States, pursuant to Title 21 , United

States Code , Section 853(p) and Title 28 , United States Code ,

Section 2461(c) , to seek forfeiture of any other property of the

defendant up to the value of the above forfeitable property.

       (Title 18 , United States Code , Sections 981 and 982,
            Title 21 ,   United States Code,          Section 853 ,   and
             Title 28 , United States Code, Section 2461 . )




                                              krftf      RAuss• I
                                              United States Attorney




                                          9
Case 1:21-cr-00378-JFK Document 6 Filed 06/03/21 Page 10 of 10




            UNITED STATES DISTRICT COURT
           SOUTHERN DISTRICT OF NEW YORK


             UNITED STATES OF AMERICA

                        - v . -

                 APOSTOLOS TROVIAS,
                  a/k/a "The Bull,"

                                    Defendant.

                     INDICTMENT

                     21 Cr .

     (Title 18 , United States Code , Sections
                 1348 , 1956 , and 2)


                    AUDREY STRAUSS
              Un i ted States Attorney .

                     A TRUE BILL




                               10
